     Case 2:17-cv-00922-MCE-DB Document 15 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN FRANK HARLOW,                              No. 2:17-cv-00922 MCE DB P
12                       Petitioner,
13           v.                                         ORDER
14    THE PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 13, 2021, the magistrate judge filed findings and recommendations which were

22   served on all parties and which contained notice to all parties that any objections to the findings

23   and recommendations were to be filed within thirty days. (ECF No. 14.) Neither party has filed

24   objections to the findings and recommendations.

25          The Court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                        1
     Case 2:17-cv-00922-MCE-DB Document 15 Filed 08/25/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed April 13, 2021 (ECF No. 14) are ADOPTED;
 5          2. Petitioner’s petition for writ of habeas corpus (ECF No. 1) is DENIED;
 6          3. The Clerk of Court is directed to close this case; and
 7          4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 8              2253 for the reasons set forth in the findings and recommendations.
 9           IT IS SO ORDERED.
10

11   Dated: August 25, 2021
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
